



Exhibit 10.3
[Avon Letterhead]
3 February 2018
Jan Zijderveld
[Address]


Dear Jan,
It is with great pleasure that I am able to offer you, on behalf of Avon
Cosmetics Limited (the “Company”), a wholly-owned subsidiary of Avon Products,
Inc. (“Avon”), the permanent position of Chief Executive Officer of Avon. Your
employment commencement date will be February 5, 2018.
As you know, the Company is part of the Avon group of companies (the “Avon
Group”). You will be directly employed by the Company, and will be appointed to
the position of Chief Executive Officer of Avon, the ultimate parent company of
the Avon Group. At the request of Avon’s Board of Directors (the “Board”), you
agree to serve as an officer, director or other appointee with respect to any
member of the Avon Group.
You will report directly to the Board. You will also be appointed as a member of
the Board. As a member of the Board, you agree to serve in accordance with
Avon’s Corporate Governance Guidelines, as in effect from time to time, and
applicable law.
Your annual base salary will be £850,000, payable in accordance with the
Company’s remuneration payment practices. Although this salary is quoted on an
annual basis, it does not imply a specific period of employment.
Further terms and conditions of your employment, including with respect to your
eligibility in Avon’s annual incentive programme available to senior executives
and your awards under Avon’s long-term incentive programme, are set forth in
your contract of employment, attached hereto and incorporated in all respects.
Avon reviews its annual and long-term incentive programmes from time to time and
reserves the right to change the applicable award mix and the design of the
programmes at its discretion, and all awards are subject to the terms and
conditions of Avon’s applicable plan documents, as may be amended from time to
time. For the avoidance of doubt, you are not eligible for any incentive awards
for any time periods prior to the commencement date of your employment.
The Company believes strongly in a culture of ethics and compliance, and you
will be covered by and must comply with Avon’s Code of Conduct and Ethics and
other policies. In particular, the Company expects all associates to respect the
privacy of other individuals and protection of their personal data. This offer
is subject to your agreeing and signing up to our data privacy terms, which will
be provided separately.
As a senior executive of Avon, you will also need to adhere to share ownership
guidelines, which encourage executive share ownership and align executive
interests with those of shareholders. As Chief




1

--------------------------------------------------------------------------------








Executive Officer, you will have an ownership target equal in value to six times
annual base salary and will be expected to hold 75% of net shares acquired upon
vesting of equity awards until this target has been satisfied. Additionally, you
will be covered by certain of Avon’s policies applicable to senior executives,
such as Avon’s Compensation Recoupment Policy and Change in Control Policy.
You represent and agree that your acceptance and execution of this offer does
not conflict with or violate any of the terms, conditions or provisions of any
existing contractual relations to which you are bound, and does not conflict
with any duties owed or owing to any current or former employer. You further
represent and agree that you have no conflicts of interests, or have disclosed
to the Company any potential conflicts of interests, as described in Avon’s Code
of Conduct and Ethics.
Your employment is contingent upon your passing a satisfactory background
investigation, reference checks and compliance with immigration law. As you may
be aware, government regulations require that the Company verify the employment
authorisation status of all new employees.
Along with your new contract of employment, you will find enclosed additional
forms that you must complete:
•
Pension entitlement and enrolment

•
Bank details

•
Avon’s data privacy agreement

In addition, when you join the Company you will be able to access our HR system
and update both your contact information and personal information. You will also
be required to bring a copy of your right to work documents on your first day at
the Company.
 


2

--------------------------------------------------------------------------------





Please contact Susan Ormiston if you have any queries.
In the meantime, we look forward to your joining us.


Yours sincerely,


/s/ Chan W. Galbato
 
 
 
Chan W. Galbato
 
Non-Executive Chairman of the Board of Directors
 
of Avon Products, Inc.
 





cc: Susan Ormiston, Senior Vice President, Human Resources and Chief Human
Resources Officer




Accepted and Agreed to:




/s/ Jan Zijderveld
 
3 Feb 2018
Jan Zijderveld
 
Date
 
 
 
 
 
 



3

--------------------------------------------------------------------------------





Contract of Employment
This statement contains the main terms and conditions of your employment with
Avon Cosmetics Limited (the “Company”), for the position of Chief Executive
Officer of Avon Products, Inc. (“Avon”). The Company is part of the Avon group
of companies (the “Avon Group”).
Please ensure you read and understand this document. If you have any queries
relating to your employment, please contact Susan Ormiston, Senior Vice
President and Chief Human Resources Officer of Avon.
Surname:
Zijderveld

Forename:
Jan

Address of Employee:
[------]

Post Code:
[------]

Job Title:
Chief Executive Officer of Avon

Reporting to:
Board of Directors of Avon (the “Board”)

Board Membership:
As stated in your offer letter, you will be appointed as a member of the Board.
As a member of the Board, you agree to serve in accordance with Avon’s Corporate
Governance Guidelines, as in effect from time to time, and applicable law.

Other Positions:
At the request of the Board, you agree to serve as an officer, director or other
appointee with respect to any member of the Avon Group. It is anticipated that
you will be appointed as a member of the Board of Managers of New Avon LLC. For
the avoidance of doubt, you shall not be entitled to any additional compensation
or benefits for your membership on the Board or such other officer, director or
other appointee positions for which the Board requires your services.

Effective Date:
February 5, 2018. This is the date your employment with the Company starts.

Continuity of Employment:
No previous service counts towards your continuity of employment with the Avon
Group.

Salary:
No less than £850,000 per annum, payable in accordance with the Company’s
remuneration practices (see “Remuneration” below).

Annual Incentive Programme:
As stated in your offer letter, beginning with the 2018 performance year and for
each subsequent performance year during the term of this contract of employment,
you will be eligible to participate in the annual incentive programme available
to senior executives, with a target level of 200% of annual base salary. The
actual amount of annual incentive payable to you is contingent on achievement of
relevant individual and/or business performance goals, as determined by the
Compensation and Management Development



4

--------------------------------------------------------------------------------





Committee of the Board (the “Compensation Committee”), your continued employment
through the payment date, and such other terms and conditions of the applicable
annual incentive programme.
With respect to the 2018 performance year, you will be guaranteed a minimum
annual incentive equal to £850,000 (i.e., 50% of your target award), subject to
your continued employment through the payment date.
Annual incentive programme payments, if any, are generally made early in the
year following the performance period. The payment of annual incentive and the
rules of the programme are at Avon’s discretion and are subject to change.
Details of the annual incentive programme will be supplied annually.
Long-Term Incentive Plan:
As stated in your offer letter, you will be eligible to participate in Avon’s
long-term incentive plan available for senior executives (“LTIP”).

The first of such awards are expected to be granted to you in March 2018 at the
same time LTIP awards are made to employees generally. Such awards will have an
aggregate target value equal to £2,550,000 (i.e., 300% of your base salary), and
will be delivered as follows: (i) 40% of such value will be delivered in the
form of premium-priced options (“Options”) to acquire shares of Avon common
stock (“Shares”) and (ii) 60% of such value will be delivered in the form of
performance-based restricted stock units (“PSUs”).
The per Share exercise price of the Options will equal 125% of the closing price
of a Share on the date of grant (or, if the date of grant is not a trading day,
then a proximate date will be used in accordance with the LTIP). The maximum
term of the Options will be ten years from the date of grant. Consistent with
Avon’s practice, the actual number of shares subject to the Options will be
determined by (i) converting the target grant value into a share number based on
a 2.5:1 conversion ratio and (ii) assuming a minimum share price of US $5. The
Options will vest in one-third annual installments, subject to your continued
employment through the applicable vesting date.
The number of PSUs granted will be determined by dividing the target value of
the grant by the closing price of a Share on the date of grant (or, if the date
of grant is not a trading day, then a proximate date will be used in accordance
with the LTIP); provided, that consistent with Avon’s practice, if such closing
price of a Share is less than US $5, then the number of PSUs will be determined
using a US $5 share divisor.


5

--------------------------------------------------------------------------------





The terms and conditions of your LTIP awards to be granted in March 2018 shall
be subject to the terms and conditions of the definitive award agreements and
Avon’s 2016 Omnibus Incentive Plan, in the forms provided to you by Avon. Such
award agreements shall include noncompetition, nonsolicitation, nondisclosure
and recoupment provisions. Upon the grant of such awards, such definitive award
agreements and Avon’s 2016 Omnibus Incentive Plan shall supersede the terms
above describing such awards.
You will be eligible for LTIP awards for each subsequent year during the term of
this contract of employment, as determined by the Compensation Committee. Your
aggregate target value for LTIP awards for each such subsequent year will be
equal to at least 300% of your then annual base salary, with the number of
shares subject to such LTIP awards to be determined by the methodology
established by the Compensation Committee (which may include converting the
target grant value into a share number based on a conversion ratio and/or
assuming a fixed minimum share price).
Avon reserves the right to award any or all of your Options, PSUs, Sign-On RSUs
(as defined below) and Sign-On PSUs (as defined below) as inducement awards
within the meaning of Section 303A.08 of the NYSE Listed Company Manual. In that
event, such awards will not be granted under the LTIP but the applicable award
agreements will be construed as if the award had been granted under the LTIP in
accordance and consistent with, and subject to, the provisions of the LTIP.
Further details of the LTIP are available on request. Please note the terms of
the LTIP are subject to change.
Sign-On Equity Awards:
You will receive sign-on equity awards in the form of (i) 600,000
service-vesting restricted stock units (“Sign-On RSUs”) and (ii) 600,000 PSUs
(“Sign-On PSUs”). Each RSU and PSU will cover one Share.

The Sign-On RSUs will cliff-vest on the third anniversary of the date of grant,
subject to your continued employment through such date. If your employment is
terminated due to a Qualifying Termination (as defined below) prior to the
vesting date, a prorated portion of the Sign-On RSUs will vest. The Sign-On RSUs
will be granted on the date your employment with the Company starts.
The Sign-On PSUs will be subject to three consecutive one-year performance
periods (i.e., calendar years 2018, 2019 and 2020), with one-third of the total
target Sign-On PSUs being allocated to each such period. The Sign-On PSUs
allocated to each such year will be earned based on the achievement of one-year
performance goals (with a maximum payout of


6

--------------------------------------------------------------------------------





150% of target Sign-On PSUs allocated to such year), which goals will be
determined by Avon in the first quarter of each such year. The Sign-On PSUs will
be granted to you when the performance goals for 2018 are determined. Any
Sign-On PSUs earned based on achievement of the annual performance goals will be
payable only following the end of the third and final performance period,
subject to your continued employment through the end of such period, except
that, if your employment is terminated due to a Qualifying Termination prior to
the end of the final performance period, then you will receive a number of
Shares pursuant to your Sign-On PSUs equal to the sum of (i) with respect to any
such calendar year ending prior to the termination date, the target Shares
allocable to such year or years as adjusted for actual achievement of the
performance goals applicable to such year or years, and (ii) with respect to the
year of termination (and any subsequent year), a number of Shares equal to the
target Shares allocable to such year or years (i.e., assuming target level
performance) multiplied by a proration factor, which will be equal to the number
of completed months in the year of termination worked prior to such termination
divided by the total number of months in such year of termination and any
subsequent years. If, before settlement of the Sign-On PSUs, your employment is
terminated for any reason other than due to (x) a Qualifying Termination, (y)
your death or (z) your disability (as defined below), all of the Sign-On PSUs
will be forfeited.
The terms and conditions of your Sign-On RSUs and Sign-On PSUs shall be subject
to the terms and conditions of the definitive award agreements and Avon’s 2016
Omnibus Incentive Plan, in the forms provided to you by Avon. Such award
agreements shall include noncompetition, nonsolicitation, nondisclosure and
recoupment provisions. Upon the grant of such awards, such definitive award
agreements and Avon’s 2016 Omnibus Incentive Plan shall supersede the terms
above describing such awards. Notwithstanding the foregoing, for purposes of
such awards, the definition of “Good Reason” in this Agreement shall apply in
lieu of the definition of “Change in Control Good Reason” set forth in the 2016
Omnibus Incentive Plan.
Upon a termination of your employment due to your death or disability, your
Sign-On RSUs and Sign-On PSUs will be subject to the terms and conditions under
the LTIP and the Company’s form award agreements.
Working Hours:
You will work the Company’s normal office hours and such other hours without
additional remuneration in order to meet the requirements of the business and
for the proper performance of your duties. In view of your seniority and



7

--------------------------------------------------------------------------------





managerial duties and responsibilities, you are regarded as a “managing
executive” for the purposes of the Working Time Regulations 1998 and accordingly
the maximum weekly working hours provided for under the Working Time Regulations
1998 do not apply to you.
Location:
You will be based at Avon’s corporate headquarters in Chiswick Park, United
Kingdom (“UK”). You must be able to legally reside and work in the UK. You may
be required to work at other Avon sites, and you may be required to travel
domestically and internationally for business purposes from time to time (see
“Flexibility” below).

Relocation:
Your relocation benefits will be provided under Avon’s Permanent International
Transfer Policy - Tier 1 (the “Permanent Relocation Policy”), as may be in
effect from time to time. Your relocation benefits include:

•
Differential rental housing allowance for two (2) years.

•
Reimbursement for certain expenses (including temporary living expenses,
destination services, work permit fees, tax preparation and shipping fees).

•
Relocation allowance.

•
Tax gross-up on such benefits, to the extent applicable.

Your relocation benefits are only payable provided you remain employed by Avon
and are subject to the terms and conditions of the Permanent Relocation Policy,
which will be provided to you.
Remuneration:
Method of Payment

You will be paid monthly in arrears by or on the last working day of each month
by direct credit transfer to your bank or building society account.
Base Pay Review
Your base pay will be reviewed annually based on performance.
Deductions
You hereby authorise the Company to deduct from your remuneration (which for
this purpose includes salary, pay in lieu of notice, commission, bonus, holiday
pay and sick pay) all sums owed by you to the Company or any Group Company.


8

--------------------------------------------------------------------------------





Normal Working Pattern:
In the event any provision of this contract of employment conflicts with Avon’s
Working Hours Policy, the provisions of this contract of employment shall
govern.

Flexibility:
As Chief Executive Officer of Avon, you must devote your full business time,
attention and skills to the affairs of the Avon Group. Avon will expect you to
perform all reasonable tasks assigned to you (commensurate with your position)
during the course of your employment which it believes you are competent to
perform. You will be required to be flexible in your job responsibilities and to
react to the needs of the business. This means that you may be required to:

1. vary your working hours;
2. travel for Company business (both within the UK or abroad) as may be required
for the proper performance of your duties hereunder;
3. carry out duties that may be outside the scope of your normal
responsibilities but you are competent to perform;
4. provide information and assistance to the Board if so requested; or
5. inform the Board of any information of which you become aware that may
adversely impact any member of the Avon Group or its business.
This list is not exhaustive.
The Company will give reasonable notice for any changes with regard to
occasional travel that might affect you. During your employment, you will not be
required to work outside the UK for any continuous period of more than one
month.
Private Medical Insurance:
You will be eligible for private medical coverage for yourself, your spouse and
eligible dependents, depending on your personal circumstances. Your private
medical coverage will be subject to the terms of the applicable medical coverage
plan and insurance contract.

If you wish to join the scheme, you can do so by using our Flexible Benefits
system, UP2U. You will receive confirmation of the website and access details
shortly after joining the Company.
Further changes to your PMI subscription can be made only once a year when the
UP2U “window” is opened to all eligible employees or if a “lifestyle event”
(e.g., marriage, divorce, birth of child) occurs.
Please note that PMI is a benefit which is taxable at source.
Company Sick Pay:
The Company operates a Company Sick Pay Scheme for the benefit of its employees,
which is in addition to Statutory Sick Pay entitlement. All payments made under
the Company



9

--------------------------------------------------------------------------------





Sick Pay Scheme are at the sole discretion of the Company and are conditional
upon compliance with your obligations under the Company Sick Pay Scheme. Please
refer to the Company Sickness Absence Policy which outlines the circumstances in
which sick pay may be withheld.
                
Service with Avon
 
Entitlement


0-1 year
 
4 weeks
1-2 year
 
8 weeks
2-5 years
 
16 weeks
5+ years
 
26 weeks



Pension Scheme:
The Company operates an employee contributory pension scheme, which is open to
all permanent and fixed term employees. Under current Auto Enrolment
legislation, the Company is required to enrol automatically employees who meet
certain criteria into a qualifying scheme. Full details of the current Avon
Pension Scheme, the enrolment criteria and how auto-enrolment is applied can be
found in the pension documents, which will be provided to you separately. Such
pension documents, along with the rules and trust deed for the pension scheme,
shall govern your participation in the Company’s pension scheme.

The Company’s contribution to the pension scheme for you will be 18% of
pensionable pay with a salary cap of £154,200 based on your contribution to the
scheme (as further outlined in the pension documents separately provided to
you); provided, that if you elect to opt out of automatic enrolment or
re-enrolment into the Avon Pension Scheme, the Company will instead pay you the
amounts that would otherwise be contributed to the pension scheme in accordance
with the opt-out provisions of the pension scheme and the Company’s remuneration
payment practices. Such payment will not be treated as salary for any purpose
under this Agreement.
For tax purposes, the Pension Input Period in the Avon Pension Scheme ends on
31st March each year.
The Company intends to comply with its employer duties under the Automatic
Enrolment Laws as they apply to you and will automatically enrol or re-enrol you
into a pension scheme as and when required by law. You are required to notify
the Company in writing if you have registered for, or are otherwise eligible
for, any form of tax protection which may be lost or prejudiced as a result of
your automatic enrolment or re-enrolment into a pension scheme. The Company will
have no liability to you in respect of any adverse tax consequences of your
automatic enrolment or re-enrolment if you fail to provide such notification, or
if the notification you provide is less than one week prior to your automatic
enrolment or re-enrolment date.


10

--------------------------------------------------------------------------------





Perquisites:
You are eligible for a company car at the benchmark level for your grade or an
annual cash equivalent of £15,252, subject to normal deductions. You will be
provided separately with a copy of the company car policy. Further details can
be obtained from the Car Fleet department.

The Company will also provide you with payment or reimbursement for financial
planning and tax preparation services, up to a maximum per annum equal to
£11,250.
Holiday Entitlement:
The Company’s holiday year runs from 1 January to 31 December. You are entitled
to 28 days’ holiday per year plus 8 public holidays.

You will accrue holiday from the date your employment with the Company starts.
At the conclusion of your employment, you will be paid for any accrued but
untaken holiday.
Holiday entitlement on termination will be calculated according to the
percentage of the year worked, i.e., as the number of days worked divided by 365
(366 for a leap year). If you take in excess of your accrued entitlement, the
Company may deduct the cash equivalent of such excess from your final salary.
At the Company’s discretion, you may be required to reserve several days of your
holiday entitlement. You will be notified of any such requirement in advance on
an annual basis.
Life Assurance:
The Company will provide you with life assurance, which will provide for a
benefit of up to £1,800,000 upon your death occurring during the term of this
contract of employment. This benefit will be subject to the terms of the
applicable life assurance plan and insurance contract.

Flexible Benefits:
The Company operates a self-service electronic flexible benefits scheme called
UP2U. Shortly after joining the Company, you will be sent details of Avon’s UP2U
scheme, which will allow you to opt into the Private Medical Scheme and to
purchase childcare vouchers at that time. This benefit will be subject to the
terms of the applicable plan.

For subsequent years, you will need to enrol annually for the flexible benefits
scheme in accordance with the Company’s enrolment procedures. Enrolment details
will be sent to you at such time.
Resignation from Positions:
Upon a termination of your employment with the Company by any party and for any
reason, you agree that, unless otherwise expressly agreed upon in writing
between you and Avon, you shall be deemed (without any further action by any
party) to have resigned from the Board and all offices,



11

--------------------------------------------------------------------------------





titles, positions and appointments at any member of the Avon Group, including as
a director, officer, employee, committee member or trustee. You further agree to
execute any documents that Avon may reasonably require to effect such
resignations. As of such termination date, you shall no longer hold yourself out
as an officer of any member of the Avon Group, or have the authority to bind any
member of the Avon Group in any way.
Severance:
Upon a Qualifying Termination, you will be eligible to receive (A) a cash
severance benefit equal to twenty-four (24) months’ base salary, less any base
salary paid to you during the notice period (or payment made to you in lieu of
such notice period), payable in installments in accordance with the Company’s
remuneration payment practices, (B) a prorated bonus under the annual incentive
programme in respect of the fiscal year in which such termination occurs,
provided that such termination occurs on or after August 1 of such fiscal year,
such prorated bonus to equal (x) the amount that you would have been paid
thereunder had you remained employed through the applicable payment date and (y)
a fraction, the numerator of which is equal to the number of days you were
actually employed during such fiscal year, and the denominator of which is equal
to the total number of days in such fiscal year, such prorated bonus to be
payable as a cash lump sum at the same time that bonuses in respect of such
fiscal year are paid to other senior executives of Avon, (C) any unpaid bonus
under the annual incentive programme for any fiscal year completed prior to the
termination date, such bonus to be payable as a cash lump sum at the same time
that bonuses in respect of such fiscal year are paid to other senior executives
of Avon, and (D) continued participation in the Company’s medical coverage, life
assurance and flexible benefits plans for twenty-four (24) months following your
termination date (to the extent you were participating in such plans as of your
termination date), subject to and in accordance with the terms of such plans as
in effect from time to time; provided that, as a condition to the Company’s
commencing and continuing such benefits, you must (I) enter into, and comply
with, an appropriate settlement agreement with the Company which shall include,
for example, a general release of claims, as well as noncompetition,
nonsolicitation, nondisclosure, nondisparagement and other covenants consistent
with Avon’s Severance Pay Plan, as in effect at such time, (II) comply with the
restrictive covenants in this contract of employment (consisting of
“Confidential Information”, “Company Equipment” and “Inventions and
Improvements”) and (III) comply with the noncompetition, nonsolicitation and
nondisclosure provisions of the award agreements evidencing your LTIP awards.
For the avoidance of doubt, your participation in any benefit plans of the Avon



12

--------------------------------------------------------------------------------





Group other than those benefit plans described above shall cease as of your
termination date, and the treatment of any then outstanding awards you may have
under the LTIP will be determined in accordance with the terms of the applicable
plan document and award agreements.
For purposes of this contract of employment:
•
“Qualifying Termination” means (A) an involuntary termination of your employment
by the Company other than (i) for cause (as defined below), (ii) due to your
unsatisfactory work performance (as determined by the Board), (iii) as a result
of your failure to return to work after an approved leave of absence (provided
that you are able to perform the essential functions of your job with or without
reasonable accommodation), (iv) due to your death or (v) due to your disability
or (B) a resignation by you for Good Reason (as defined below). For greater
clarity, a Qualifying Termination does not include any resignation by you
without Good Reason or any retirement by you.

•
A termination for “cause” shall mean a termination by the Company because of (a)
your continued failure to perform substantially your duties (other than due to a
disability); (b) your wilful failure to perform substantially your duties or
other wilful conduct that is materially detrimental to the Avon Group; (c) your
personal dishonesty in the performance of your duties; (d) your breach of
fiduciary duty involving personal profit; (e) your commission or conviction of,
or pleading guilty to, a felony or misdemeanour (or equivalent-level crime as
defined in jurisdictions outside of the UK); (f) your wilful or significant
violation of any rule or procedure of any member of the Avon Group to which you
are required to comply, including without limitation, absenteeism, violation of
safety rules or insubordination; or (g) your violation of the Code of Conduct
and Ethics. All determinations of whether any of the events above have occurred
and/or whether cause shall have occurred will be determined by the Board in its
sole discretion.

•
“disability” means your inability to perform the essential functions of your job
resulting from a documented disability as defined by applicable law, after
considering any reasonable accommodation required by law.





13

--------------------------------------------------------------------------------





•
“Good Reason” means the occurrence of any one of the following events: (i) a
material diminution in your base salary, (ii) a material diminution in your
authority, duties or responsibilities, (iii) a material change in the geographic
location at which you must perform the services or (iv) any other circumstances
that the Executive and the Board mutually agree constitute Good Reason; provided
that the events described in the foregoing clauses (i), (ii) and (iii) shall
constitute “Good Reason” only if (1) you provide written notice to Avon of the
existence of the condition constituting the Good Reason within 90 days of the
initial existence of the condition constituting the Good Reason and (2) Avon or
one of its affiliates, as applicable, is given 30 days to cure such condition.

Change-in-Control Severance:
You will be a covered executive in Avon’s Change in Control Policy (as may be
amended or supplemented from time to time), a copy of which will be provided to
you. Generally, under Avon’s Change in Control Policy, upon qualifying severance
events occurring within two years following a change in control (which generally
includes a termination by Avon or the surviving entity without cause or
resignation by you for “Good Reason” (as defined therein)), you will be entitled
to receive two times the sum of your base salary and target annual incentive,
and continued participation in benefit plans for two years (subject to the
applicable plan terms). These benefits are in lieu of, and not in addition to,
the benefits described under “Severance” above. The foregoing summary of Avon’s
Change in Control Policy is qualified by reference to the definitive plan
document.

Notice Period:
You must give the Company six (6) months’ written notice to resign from your
employment. The Company, in its sole and absolute discretion, reserves the right
to pay you base salary in lieu of notice. If the Company elects not to pay you
in lieu of your notice, then you will be required to work during your notice
period (subject to the provisions described below under “Garden Leave”). If you
fail to give notice to the Company, or give incorrect notice, the Company shall
be entitled to withhold a sum from any monies due to you equivalent to the value
of the salary you would have been entitled to during the unworked notice period.

The Company reserves the right to terminate your employment without notice or
salary in lieu of notice upon a termination of your employment for cause.
If the Company terminates your employment for any reason other than in
accordance with the Disciplinary Procedure or for cause, then the Company will
be required to


14

--------------------------------------------------------------------------------





give you six (6) months’ written notice. Any base salary paid to you during or
in lieu of such notice period will reduce, by an equal monetary amount, any
severance cash payment that is otherwise due to you as described under
“Severance” above, the Change in Control Policy or otherwise. Further, the
Company, in its sole and absolute discretion, reserves the right to pay base
salary in lieu of notice. If the Company elects not to pay you in lieu of your
notice, then you will be required to work during your notice period (subject to
the provisions described below under “Garden Leave”).
Garden Leave:
The Company reserves the right to require you not to attend your place of work
for all or part of any notice period described above under “Notice Period”, in
its absolute discretion. This period is referred to as “Garden Leave”.

During Garden Leave:
(a) the Company shall be under no obligation to provide any work to you and may
revoke any powers you hold on behalf of the Company (or any Avon Group company),
including the right to bind any member of the Avon Group in any way;
(b) the Company may require you to carry out alternative duties or to perform
only such specific duties as are expressly assigned to you, at such location
(including your home) as the Company may decide;
(c) you will continue to receive your base salary and normal contractual
benefits in the usual way, subject to the terms of any benefit arrangement;(d)
you shall remain an employee of the Company and bound by the terms of this
contract of employment and offer letter (including any implied duties of good
faith and fidelity);
(e) the Company may exclude you from any premises of the Company (or any other
member of the Avon Group);
(f) the Company may direct you not to communicate with or contact suppliers,
customers, distributors, employees, shareholders, trade associations or the
press; and
(g) the Company may cease to give you access to its computer systems.
Any accrued but unused holiday entitlement shall be deemed to be taken during
any period of Garden Leave.
For the avoidance of doubt, if the Company elects to place you on Garden Leave
during your notice period, any outstanding LTIP awards you then hold shall cease
to vest as to any service-vesting conditions as of the date immediately prior to
such Garden Leave.
Company Equipment:
If your employment is terminated for whatever reason, unless otherwise agreed in
writing, you must (i) immediately return all equipment of the Avon Group in good
working order as received by you, (ii) immediately return all other property of



15

--------------------------------------------------------------------------------





any member of the Avon Group (including confidential and proprietary
information, and all embodiments thereof, passwords, memorandums or other
documents) then in your custody, control or possession and (iii) delete all
information pertaining to any member of the Avon Group or its business on any of
your personal devices. Deductions may be made from any final payments for any
associated loss or damage to equipment belonging to the Avon Group.
Cooperation:
The Avon Group may require you to agree that you will, after the termination of
your employment for any reason: (a) advise and consult on matters within or
related to your expertise and knowledge in connection with the business of the
Avon Group; (b) make yourself available to the Avon Group to respond to requests
for information concerning matters involving facts or events relating to any
member of the Avon Group or its business; and (c) assist any member of the Avon
Group with respect to pending and future litigation, investigations, arbitration
or other dispute resolution matters. You will receive reimbursement for
reasonable out-of-pocket expenses incurred in connection with such assistance.
In addition, if you provide such assistance during any post-termination period
for which you are not being paid severance (or pay in lieu thereof), you will be
paid for your time expended at the Company’s request on such matters at an
hourly rate equal to your weekly rate of base salary in effect at the time of
your termination, divided by 40 hours, subject to your submission to the Company
of your monthly invoices. For the avoidance of doubt, with respect to any
post-termination cooperation you may provide under this section, you will not be
an employee of, but rather an independent contractor to, the Company, and you
will not be credited with compensation, service or age credit for purposes of
eligibility, vesting or benefit accrual under any employee benefit plan of the
Avon Group (including the LTIP).

Code of Conduct:
You are required to adhere to Avon’s Code of Conduct and Ethics, a copy of which
will be provided to you, including without limitation on the areas of gift,
conflict of interest and other interests. Please appreciate that any violation
of Avon’s Code of Conduct and Ethics is grounds for disciplinary action,
including termination of your employment for cause (as defined above).

Inventions and Improvements:
Any invention, design or improvement upon any existing invention, product or
work during the course of your employment will belong to the Company. This
includes any computer programme or design whether or not it is capable of patent
registered design, design right, database, copyright or any other similar
protection, and whether you made or discovered it alone or in conjunction with
anybody else. You



16

--------------------------------------------------------------------------------





must immediately tell HR of any such invention or improvement.
You must comply with any requests that the Company makes in order to ensure that
the invention or improvement becomes or remains the property of the Company or
its nominee.
Restrictive Covenants:
As noted above, you will be subject to the noncompetition, nonsolicitation,
nondisclosure and nondisparagement provisions of any separation agreement
entered into by you and the Company upon certain terminations of your
employment, as well as the noncompetition, nonsolicitation and nondisclosure
provisions of the award agreements evidencing your LTIP awards. Upon any
termination of your employment, the Board, in its discretion, may limit the
scope of such restrictive covenants as it may determine reasonable.

Recoupment:
As stated in your offer letter, you will be subject to Avon’s Compensation
Recoupment Policy, a copy of which will be provided to you and is incorporated
as if fully set forth herein. You will also be subject to the recoupment
provisions of Avon’s forms of LTIP award agreements.

Confidential Information:
You must not (at any time) either during or at any time after the termination of
your employment:

-divulge, disclose or communicate any confidential information to any person or
persons, firm or company, other than the Board or duly authorised employees of
any member of the Avon Group; or
-use any confidential information for your own purposes or for any purposes
other than to serve the interests of the Avon Group in the course of your
services hereunder.
You must at all times exercise utmost care, attention and discretion in handling
any confidential information relating to any member of the Avon Group or
personal information relating to an individual of which you are aware.
For the purposes of this clause, confidential information includes any of the
below which are not in the public domain:
-information in whatever form relating to the Avon Group
-business plans
-finances
-transactions
-terms of business
-marketing strategies
-sales
-customers and prospective customers
-suppliers
-design and manufacturing process
-technical specifications
-private affairs of any member of the Avon Group


17

--------------------------------------------------------------------------------





-personal information relating to an individual
-other information of a confidential nature
Notwithstanding anything herein to the contrary, this contract of employment is
not intended to, and shall be interpreted in a manner that does not, limit or
restrict you from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the U.S. Securities Exchange Act of 1934,
as amended). Furthermore, you are advised that you shall not be held criminally
or civilly liable under any U.S. federal or state trade secret law for the
disclosure of any confidential information (as described above) that constitutes
a trade secret to which the Defend Trade Secrets Act (18 U.S.C. Section 1833(b))
applies that is made (i) in confidence to a U.S. federal, state or local
government official, either directly or indirectly, or to an attorney, in each
case, solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.
Data Protection and Privacy:
All information within the Avon Group is processed in accordance with the
requirements of the Data Protection Act. The Company expects all staff to
respect the privacy of other individuals and protection of their personal data.
Your offer of employment is subject to your agreeing and signing up to our data
privacy terms.

Right to Search:
To help the Company provide a safe environment and to deter criminal, obscene,
pornographic or defamatory acts while on Company premises or while using company
equipment, the Company has the right to carry out:

-Searches of your person, personal belongings and vehicle without notice in
accordance with Company guidelines;
-Drug, drink and substance checks without notice, in line with the Misuse of
Drugs and Alcohol policy;
-Video surveillance; or
-Monitoring of electronic communications on private or public lines, such as
email.
Failure to comply will lead to disciplinary action and may lead to dismissal.
Tax Withholding:
All payments made or benefits provided to you under this contract of employment
shall be subject to any applicable withholding taxes and all other required
deductions.

Medical Examinations:
The Company may require a medical report to enable it to make decisions
regarding your employment, e.g., in cases of ill-health. The Company may require
you to undergo a



18

--------------------------------------------------------------------------------





medical examination by its medical advisor. In addition, you will be expected to
provide the Company’s health professional with information about your medical
condition as it may reasonably require. This is in order to ensure your state of
health enables the Company to act within both yours and the Company’s best
interests.
You may be asked in specific circumstances to consent to the Company contacting
your doctor or a doctor nominated by the Company, and to his or her discussing
your medical condition and history with us.
Attorneys’ Fees:
You will be entitled to reimbursement for all reasonable attorneys’ fees
incurred in connection with the negotiation and finalisation of this contract of
employment and related documents, such reimbursement not to exceed £55,000 in
the aggregate.

Collective Agreement:
There is no collective agreement which directly affects your employment.

Amendment and Waiver:
No provision of this contract of employment may be modified, waived, discharged
or amended unless such modification, waiver, discharge or amendment is agreed to
in writing and signed by the party against whom such modification, waiver,
discharge or amendment is asserted. No waiver by either party hereto of, or
compliance with, any condition or provision of this contract of employment to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

Entire Agreement:
This contract of employment and the offer letter constitute the entire agreement
between the parties and supersede and extinguish all previous agreements,
promises, assurances, warranties, representations and understandings between
them, whether written or oral, relating to its subject matter. Each party
acknowledges that, in entering into this contract of employment and offer
letter, it does not rely on and shall have no remedies in respect of any
statement, representation, assurance or warranty (whether made innocently or
negligently) that is not set out in this contract of employment and offer
letter.

Governing Law:
This contract of employment and the offer letter, and any dispute or claim
arising out of or in connection with either of them or the subject matter or
formation of either of them, shall be governed by and construed in accordance
with the law of England and Wales.

Jurisdiction:
Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this contract of



19

--------------------------------------------------------------------------------





employment or the offer letter, or the subject matter or formation of either of
them.
















































I confirm that I agree with the terms and conditions set out in this contract of
employment and agree to be bound by the rules and policies of the Avon Group:
    
Name:        Jan Zijderveld


20

--------------------------------------------------------------------------------





Signed:        /s/ Jan Zijderveld
Dated:        3 Feb 2018






Signed on Behalf of the Company:


                
Name:
Susan Ormiston
 
Name:
James Thompson
 
 
 
 
 
Signed:
/s/ Susan Ormiston
 
Signed:
/s/ James Thompson
 
 
 
 
 
Dated:
2/3/18
 
Dated:
2/3/18



                
                








21